                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EAGLE FORUM, an Illinois Not for Profit )
 Corporation,                            )
                                         )
 and                                     )
                                         )
 ANNE SCHLAFLY CORI, on behalf of        )
 EAGLE FORUM, et al.,                    )
                                         )
                    Plaintiffs,          )
                                         )
 vs.                                     )        Case No. 3:16-CV-946-NJR-RJD
                                         )
 PHYLLIS SCHLAFLY’S AMERICAN             )
 EAGLES, a Virginia Not for Profit       )
 Corporation,                            )
                                         )
                    Defendant.           )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

      This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Reona J. Daly (Doc. 153), which recommends denying the Motion for Civil

Contempt against Defendant Phyllis Schlafly’s American Eagles and Respondent Eagle Trust

Fund, filed by Plaintiffs Anne Schlafly Cori, Eunie Smith, Cathie Adams, Carolyn McLarty,

Rosie Kovar, and Shirley Curry (Doc. 132).

      The parties in this trademark infringement case have been engaged in discovery

disputes for well over a year. On February 2, 2018, Judge Daly ordered Defendant Phyllis

Schlafly’s American Eagles (“PSAE”) and Respondent Eagle Trust Fund (“ETF”) to produce

to Plaintiffs approximately 1,000 documents PSAE and ETF had withheld based on assertions


                                        Page 1 of 3
of privilege (Doc. 117). Judge Daly excluded communications between PSAE’s Board of

Directors and PSAE’s counsel from disclosure (Id.). Judge Daly also ordered the parties to

advise the Court whether any privileged communications were reviewed by outside counsel

or if any issues concerning work product protections arose (Id.). PSAE and ETF appealed the

order to United States District Judge David R. Herndon (Doc. 120),1 who denied the appeal

(Doc. 124). PSAE and ETF then sought a writ of mandamus from the Seventh Circuit Court

of Appeals, which was denied on April 26, 2018 (Doc. 130).

       The parties engaged in discussion to coordinate compliance with Judge Daly’s

February 2018 Order, but PSAE and ETF failed to produce any documents by the time

Plaintiffs filed their motion for contempt on May 2, 2018 (Doc. 132). PSAE and ETF timely

opposed the motion, arguing their delay was due to the appeals process and technical issues

with the bates numbering of documents (Doc. 136). PSAE and ETF also sought clarification

on the Court’s February 2018 Order, which Judge Daly addressed in a separate Order

(Doc. 152). Plaintiffs responded, asserting PSAE and ETF produced only 250 of the 1,000

documents, and the disclosed documents contained bad-faith redactions, phantom

attachments, non-privileged emails containing withheld attachments, and corrupted and/or

intentionally cropped emails and documents (Doc. 138). Judge Daly held a hearing on the

motion on May 29, 2018 (Doc 139).

       On November 29, 2018, Judge Daly issued the Report and Recommendation currently

before the Court (Doc. 153). Judge Daly recommends denying Plaintiffs’ Motion for Civil

Contempt because PSAE and ETF adequately explained that their failure to comply with the


1
 On December 21, 2018, the case was transferred to the undersigned District Judge because of
Judge Herndon’s upcoming retirement. (Doc. 159).

                                          Page 2 of 3
February 2018 Order was due to the appeals process and a myriad of attorney-client privilege

issues (Id.). Objections to the Report and Recommendation were due on or before December

13, 2019. See 28 U.S.C. § 626(b)(1); FED. R. CIV. P. 72(b)(2); SDIL-LR73.1(b). No objections were

filed.

         Where timely objections are filed, this Court must undertake a de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific objections to the

Report and Recommendation are made, however, this Court need not conduct a de novo

review of the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985). Instead,

the Court should review the Report and Recommendation for clear error. Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1).

         The Court has carefully reviewed the briefs submitted by the parties, as well as

Magistrate Judge Daly’s Report and Recommendation. Following this review, the Court fully

agrees with the findings, analysis, and conclusions of Magistrate Judge Daly and ADOPTS

the Report and Recommendation in its entirety. Plaintiffs’ Motion for Civil Contempt

(Doc. 132) is DENIED.

         IT IS SO ORDERED.

         DATED: March 4, 2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge

                                             Page 3 of 3
